Citation Nr: 1626511	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  14-21 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for left hip stress reaction.

2.  Entitlement to an initial disability rating in excess of 10 percent for right hip femoral neck stress fracture.

3.  Entitlement to service connection for a thoracolumbar spine disorder.

4.  Entitlement to service connection for a bilateral knee disorder.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a nerve condition of the right lower extremity.

7.  Entitlement to an initial disability rating in excess of 30 percent for a service-connected psychiatric disorder originally claimed as posttraumatic stress disorder (PTSD).  

8.  Entitlement to an effective date prior to November 10, 2015 for a grant of service connection for a psychiatric disorder.  

9.  Entitlement to service connection for a bilateral foot disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from June 2008 to July 2010.

This matter originally comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran presently resides within the jurisdiction of the VARO in Phoenix, Arizona.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

A January 2016 RO rating decision granted service connection for a psychiatric disorder at a 30 percent rating effective November 10, 2015, and denied service connection for a bilateral foot disorder.  In May 2016, the Veteran submitted a notice of disagreement with the disability rating and effective date of service connection assigned for the psychiatric disorder and with the denial of service connection for a foot disorder.  A remand is required to issue a statement of the case on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, where notice of disagreement is filed with claim and no statement of the case has been issued, Board should remand, not refer, that issue to the RO to issue statement of the case). 

Review of the record reveals that after separating from active duty in July 2010, the Veteran returned to his education as a Midshipman at the United States Merchant Marine Academy.  Health records related to this period of education are federal records which are not in the file.  An attempt to obtain these records must be obtained.  VA's duty to assist is heightened when records are in the control of a government agency.  Gobber v. Derwinski, 2 Vet. App. 470 (1992).  

With respect to the issues involving increased initial disability ratings for the Veteran's service-connected hip disabilities, the record shows that the Veteran had hip surgery in May 2014.  A temporary total (100%) disability rating has been assigned for the period of time from May 14, 2014 to August 1, 2014 pursuant to 38 C.F.R. § 4.30.  The Veteran has not disagreed with the period of time for which the temporary total rating is assigned; rather he disagrees with the underlying disability ratings assigned for his right and left hip disabilities.  No Compensation and Pension examination has been conducted since the Veteran's hip surgery to ascertain the current level of disability resulting from his hip disabilities.  This must be done.  

Service connection for a back and knee disorder was denied because no current back or knee disability was diagnosed on the June 2013 Compensation and Pension examination reports.  However, subsequent VA treatment records reveal complaints of back and knee pain.  Another VA examination is warranted.  

No Compensation and Pension examination for hypertension was provided the Veteran.  One of the service treatment records contains a diagnosis of reactive hypertension during active service.  Therefore, examination is necessary.  

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran an SOC regarding the claims for entitlement to:  an initial disability rating in excess of 30 percent for a service-connected psychiatric disorder; an effective date prior to November 10, 2015 for a grant of service connection for a psychiatric disorder; and, service connection for a bilateral foot disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should these issues be certified to the Board.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims for increased disability ratings and service connection, to include all VA and non-VA medical records.  Specifically, ask the Veteran to provide information so that VA can obtain any medical records related to his period of time at the U.S. Merchant Marine Academy beginning in July 2010.  The RO must notify the Veteran that failure to cooperate may include denial of the claim.  38 C.F.R. § 3.158 (2015).  

Based on the response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

3.  The Veteran must be afforded another VA examination to determine the severity of his service-connected bilateral hip disabilities.  The evidence of record must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  A copy of the Disability Benefits Questionnaire (DBQ) for hip disabilities should be completed so that all the rating criteria are addressed.  A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The Veteran should be accorded a VA examination for hypertension.  The report of examination should include a detailed account of all manifestations of hypertension found to be present.  The evidence of record must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should indicate if the Veteran warrants a current diagnosis of hypertension.  The examiner should review the service treatment records and comment on the single diagnosis of reactive hypertension shown and indicate if this is a chronic disability.  If the a diagnosis of hypertension is warranted, the examiner should indicate an opinion as to whether it is at least as likely as not that any current hypertension  became manifest during active duty or the first year after service, or is related to service or any service-connected disability.  A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

5.  The Veteran should be accorded a VA examination for knee disorders.  The report of examination should include a detailed account of all manifestations of knee disorders found to be present.  The evidence of record must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should indicate if the Veteran warrants a current diagnosis of current knee disorder.  The examiner should review the VA treatment records and comment on the notations of complaints of knee pain contained therein and indicate if these are indicative of a current knee disability.  If a diagnosis of a knee disability is warranted, the examiner should indicate an opinion as to whether it is at least as likely as not that any current knee disability is related to service, or any service-connected disability.  A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

6.  The Veteran should be accorded a VA examination for back disorders.  The report of examination should include a detailed account of all manifestations of back disorders found to be present.  The evidence of record must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should indicate if the Veteran warrants a current diagnosis of current back disorder.  The examiner should review the VA treatment records and comment on the notations of complaints of back pain contained therein and indicate if these are indicative of a current back disability.  If the a diagnosis of a back disability is warranted, the examiner should indicate an opinion as to whether it is at least as likely as not that any current back disability is related to service, or any service-connected disability.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

7.  The Veteran should be accorded a VA examination for neurologic disorders of the lower extremities; this may be conducted in conjunction with the hip and/or spine examinations ordered above.  The report of examination should include a detailed account of all manifestations of neurologic disorders of the right lower extremity to be present.  The evidence of record must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should indicate if the Veteran warrants a current diagnosis of current neurologic disorders of the right lower extremity.  If such diagnosis is warranted, the examiner should indicate an opinion as to whether it is at least as likely as not that it is related to service, or any service-connected disability.  A complete rationale for all opinions must be provided. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

8.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to the last known address.  Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.
 
9.  The medical reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

10.  After the above development has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the Veteran's claims must be readjudicated.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After an adequate opportunity to respond has been provided, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

